                     Case 1:20-cv-05441-KPF Document 260 Filed 03/29/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


UNIFORMED FIRE OFFICERS ASSOCIATION, et al                     )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-5441 (KPF)
                       DEBLASIO, et al                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Intervenor-Defendant, Communities United for Police Reform                                                    .


Date:          03/29/2021                                                                 /s/ Caitlin Sikes
                                                                                         Attorney’s signature


                                                                                            Caitlin Sikes
                                                                                     Printed name and bar number
                                                                                 Orrick, Herrington & Sutcliffe LLP
                                                                                        51 West 52nd Street
                                                                                       New York, NY 10019

                                                                                               Address

                                                                                        csikes@orrick.com
                                                                                            E-mail address

                                                                                          (212) 506-5016
                                                                                          Telephone number

                                                                                          (212) 506-5151
                                                                                             FAX number
